320 F.2d 911
64-1 USTC  P 12,214
J. C. HURWITZ, Julian Hurwitz, John Goldberg, and LillianHurwitz Goldberg, Appellants,v.UNITED STATES of America, Appellee.
No. 20309.
United States Court of Appeals Fifth Circuit.
Aug. 20, 1963, Rehearing Denied Oct. 10, 1963.

Edmund L. Cogburn, Bernard O. Dow, Houston, Tex., Dow & Dow, Harry Dow, Houston, Tex., for appellants J. C. Hurwitz, Julian Hurwitz, John Goldberg and Lillian Hurwitz Goldberg.
Michael Mulroney, Atty., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, Loring W. Post, Attys., Dept. of Justice, Washington, D.C., Woodrow B. Seals, U.S. Atty., John H. Baumgarten, Asst. U.S. Atty., Houston, Tex., for appellee.
Before TUTTLE, Chief Judge, and RIVES and MOORE,1 Circuit Judges.
PER CURIAM.


1
We have carefully read the opinion of the District Court, 208 F. Supp. 594 (Southern District of Texas).  This opinion, written by Judge Joseph C. Hutcheson, Jr., of this Court, sitting as a District Judge, carefully poses the issues and treats fully and carefully with the legal principles involved.  Concluding, as we do, that the result arrived at by the District Court is correct and that the reasons assigned for reaching its conclusion persuade us of its correctness, we affirm the judgment on the opinion of the trial court.  Any further or more elaborate exposition of our views would be unnecessary.


2
The judgment is affirmed.



1
 Of the Second Circuit, sitting by designation